Title: From Thomas Jefferson to Grand & Cie., 14 October 1789
From: Jefferson, Thomas
To: Grand & Cie.



Gentlemen
Cowes Oct. 14. 1789

You have been so long without hearing from me on the subject of the monies I have received under your letter that you will think me gone without sending a draught of reimbursement. But I am still here, the vessel which is to carry me, having been detained by contrary winds above 16 days, in the Downs, and still incertain when she will get out. I received from Messrs. Begouen Desmeaux & co. three thousand livres, and gave an order on you to the Sieur Petit for something under two thousand. I find I am to pay my passage here, which with other expences will be between one and two hundred guineas. As I cannot know the exact amount of these till my departure, so the inclosing you a draught of reimbursement  must be among the last acts I do here; consequently the time of doing it waits the winds. I have the honour to be with great esteem Gentlemen your most obedient humble servt.,

Th: Jefferson

